FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMBIA MAY 2 5 2011

cz'.::: ::,~f.,':'::.';::,: 

CHARLES ALLEN TREECE, ) °'"'""‘a
Piainuff, §

v. § Civil Action No. l l-084O
U.s. DEPARTMENT oF PUBLIC §
HEALTH AND WELFARE (H.H.s.), >
Defendant. §
MEMoRANDUM oP1N1oN

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and pro se complaint. The application will be granted, and the complaint will be dismissed.

A plaintiff is expected to "present in one suit all the claims for relief that he may have
arising out of the same transaction or occurrence," U.S. Irzdus., Inc. v. Blake Const. C0., Inc., 765
F.Zd 195, 205 (D.C. Cir. l985) (citation omitted), and under the doctrine of res judicata, a prior
judgment on the merits of a plaintiffs claim bars the relitigation of the claim and any other
claims that could have been submitted to the Court, Allen v. McCurry, 449 U.S. 90, 94 (l980)
(res judicata bars not only those issues that were previously litigated, but also those that could
have been but were not raised); ].A.M Nat ’l Pension Fund v. Ina’us. Gear Mfg. Co. , 723 F.Zd
944, 949 (D.C. Cir. l983) (noting that res judicata "forecloses all that which might have been
litigated previously").

Generally, the plaintiff contends that he is entitled to receive social security retirement

benefits, and that payment of these benefits is wrongfully denied under 42 U.S.C. § 402(x)

because of his current incarceration.' lt appears that the claims set forth in the instant complaint
already have been raised and decided in prior lawsuits, see T reece v. Louisiana, No. 2:08-cv-
1486, 2008 WL 5480566, at *l (W.D. La. Dec. 5, 2008) (Magistrate Report and
Recommendation noting that there had been "at least six other suits in which Mr. Treece attempts
to advance Social Security claims"), adopted, No. 2:08~cv-l486 (W.D. La. Jan. 7, 2009), and are
therefore barred.z Even if the plaintiff s claim were not barred under the doctrine of res judicata,
it is unlikely that a constitutional challenge to 42 U.S.C. § 402(x) would succeed. See Butler v.
Apfel, l44 F.3d 622, 625 (9th Cir. l998) (per curiam); Wiley v, Bowen, 824 F.2d ll20, 1123
(D.C. Cir. l987) (per curiam).
An Order accompanies this Memorandum Opinion.
jj et j A@42 U.S.C. § 402(x)(l)(A)(i).

2 The Court notes that this plaintiff is subject to the following sanction:

Unless otherwise authorized by a U.S. District Judge or Magistrate Judge, the
Clerk of Court for the Westem District of Louisiana shall not accept for filing
ANY motions, p1eadings, or other documents submitted by Charles A. Treece
related to the subject of social security benefits while imprisoned, regardless of
what those pleadings or motions may be entitled.

Treece v. Louisiana, No. 2:08-cv-l486 (W.D. La. Jan. 7, 2009) (Judgment) (emphasis in
original).